Case: 18-40935      Document: 00515137224         Page: 1    Date Filed: 09/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-40935                             FILED
                                  Summary Calendar                  September 30, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR MANUEL MOLINERO PUENTE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:18-CR-37-2


Before BENAVIDES, DENNIS, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Victor Manuel Molinero Puente appeals his
conviction for importation of 1,000 kilograms or more of marijuana in violation
of 21 U.S.C. §§ 963, 952(a), and 960(a)(1), (b)(1)(G) on the grounds that the
district court should have granted his motion to suppress evidence. For the
following reasons, we AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40935     Document: 00515137224     Page: 2   Date Filed: 09/30/2019


                                  No. 18-40935

      On December 20, 2017, Customs and Border Patrol discovered a large
supply of marijuana in Mario Sanchez Villa’s trailer as he entered the United
States.    Sanchez Villa agreed to cooperate with Homeland Security
Investigations (“HSI”) by making a “controlled delivery” of the drugs to reveal
the identities of other individuals involved in the trafficking. HSI Agent Juan
Lozano asked Officer Frank Estrada with the Laredo Police Department to
stand by if a traffic stop was needed.
      During the delivery, agents identified a nearby truck driven by Molinero
Puente as likely involved in the trafficking. Agent Lozano instructed Officer
Estrada to stop Molinero Puente. Before Officer Estrada pulled him over, he
noticed that Molinero Puente’s temporary license plate was expired. After
Officer Estrada stopped him, Molinero Puente could not provide a valid driver’s
license; he produced a fake Texas identification card. After Officer Estrada
finished investigating Molinero Puente’s traffic violations, HSI agents
approached the vehicles, arrested Molinero Puente without a warrant, and
transported him to HSI offices. Molinero Puente admitted that he was serving
as a “look out for law enforcement” for Sanchez Villa, whom he knew was
transporting narcotics.
      Molinero Puente moved to suppress his stop, arrest, and the resulting
evidence, arguing that the authorities lacked reasonable suspicion or probable
cause to stop and arrest him. The district court denied Molinero Puente’s
motion on grounds that probable cause existed to stop and arrest Molinero
Puente because of his “scout car pattern of travel” in relation to Sanchez Villa.
      In considering the denial of a motion to suppress, “this court reviews the
district court’s fact findings for clear error and its legal conclusions de novo.”
United States v. Rounds, 749 F.3d 326, 337 (5th Cir. 2014). All evidence is
viewed in the light most favorable to the prevailing party, here the



                                         2
    Case: 18-40935     Document: 00515137224     Page: 3   Date Filed: 09/30/2019


                                  No. 18-40935

Government. Id. at 338. Whether probable cause existed is a mixed question
of fact and law; “the factual findings underlying the district court’s probable
cause determination” are reviewed for clear error, while “the legal question of
whether those facts establish probable cause” are reviewed de novo. United
States v. Hearn, 563 F.3d 95, 102-03 (5th Cir. 2009).
      This court may affirm on any basis that is supported by the record.
United States v. Richmond, 915 F.3d 352, 359 & n.7 (5th Cir. 2019). Regardless
of Molinero Puente’s purported conduct as a “scout” vehicle for Sanchez Villa,
Officer Estrada and Agent Lozano had probable cause to stop and arrest
Molinero Puente in light of his three violations of Texas law—driving with an
expired license plate, driving without a valid driver’s license, and possession of
a “fictitious” driver’s license, TEX. TRANSP. CODE ANN. §§ 502.407, 521.021,
521.451. See Atwater v. City of Lago Vista, 532 U.S. 318, 354 (2001); see also
Virginia v. Moore, 553 U.S. 164, 166, 178 (2008) (holding that the Fourth
Amendment is not violated by making an arrest for driving with a suspended
license based on probable cause but prohibited by state law); Price v. Roark,
256 F.3d 364, 370 (5th Cir. 2001) (holding that no Fourth Amendment violation
occurred when defendant was arrested for driving without license tags).
      Furthermore, Officer Estrada’s knowledge of Molinero Puente’s traffic
violations was imputed to Agent Lozano who made the arrest based on the
collective knowledge doctrine because they communicated throughout the
operation. See United States v. Ibarra, 493 F.3d 526, 530 (5th Cir. 2007).
Finally, it is irrelevant that Officer Estrada initially planned to stop Molinero
Puente at the direction of Agent Lozano because his traffic violations “would
have objectively justified the stop” and arrest. See United States v. Harris, 566
F.3d 422, 434-35 (5th Cir. 2009) (internal quotation marks and citation




                                        3
    Case: 18-40935   Document: 00515137224     Page: 4   Date Filed: 09/30/2019


                                No. 18-40935

omitted). Accordingly, the district court’s judgment denying Molinero Puente’s
motion to suppress is AFFIRMED.




                                      4